                      IN THE UNITED STATES DISTRICT COURT  
                          EASTERN DISTRICT OF ARKANSAS  
                               NORTHERN DIVISION  
                                             
                                             
                                             
LEANNA S. MARTIN                                                PLAINTIFF  
 
 
v.                           NO. 1:18-cv-00004 PSH  
 
 
NANCY A. BERRYHILL, Acting Commissioner                         DEFENDANT
of the Social Security Administration  
 
 
                                   JUDGMENT

       Pursuant to the Memorandum Opinion and Order entered this day, judgment is  

entered for the Acting Commissioner of the Social Security Administration.  

      IT IS SO ORDERED this 25th day of January, 2019.  

 

 

 

                                                                            _
                                                UNITED STATES DISTRICT JUDGE  
